The sufficiency of the complaint was not tested by demurrer. Upon the conclusion of the testimony, the trial judge gave at appellee's request the general affirmative charge in his favor. In this there was no error. Even if the complaint, or any of the counts thereof, was sufficient as against appropriate demurrer, which we do not decide, we do not find any evidence supporting the allegation that defendant's alleged statement, that "we have always found Mr. Canter to be perfectly reliable," was false. What witness Chapman would have testified as to the reputation of Mr. Canter could have had no bearing upon the truth vel non of appellee's statement, the alleged falsity of which is the basis of appellant's claim.
The judgment is affirmed.
Affirmed.